[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                          SEP 23, 2011
                                            No. 11-10438                   JOHN LEY
                                        Non-Argument Calendar                CLERK
                                      ________________________

                           D.C. Docket No. 8:10-cr-00519-SDM-AEP-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                  versus

PABLO BALTAZAR-MORALE,
a.k.a. Sergio Lopez-Luna,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 23, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Pablo Baltazar-Morale appeals his sentence of ten months of imprisonment
following the revocation of his supervised release. 18 U.S.C. § 3583(e). Baltazar-

Morale argues that his sentence is unreasonable. We affirm.

      The district court did not abuse its discretion. Baltazar-Morale, a citizen of

Mexico, was convicted of bank fraud, and in February 2010, Baltazar-Morale was

deported from the United States on three years of supervised release subject to the

condition that he refrain from reentering the United States without permission. In

June 2010, Baltazar-Morale reentered the United States using a false identity, and

later he received a sentence of three years of imprisonment for that crime.

Baltazar-Morale argued for leniency based on his youth, his lack of education, and

his need to support family in Mexico, but the district court was “struck by

[Baltazar-Morale’s] series of determined and unhesitating violations, despite . . .

admonitions from” the court and “his agreement to abide by those obligations.”

The district court reasonably determined that a sentence of ten months of

imprisonment that ran consecutive to Baltazar-Morale’s three-year sentence for his

illegal reentry would best address the “persistence of his offenses” and his

“disregard for the law,” and would provide “enhanced deterrence and . . . protect

the public.” Baltazar-Morale’s sentence, which is within the guideline range and

falls well below the statutory maximum sentence, is reasonable.

      We AFFIRM Baltazar-Morale’s sentence.

                                          2